            Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 1 of 19



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

    JACK CROSIER,

      Plaintiff,

      v.                                                         Civil Action No.: SAG-19-3536

    NANCY KOPP, Treasurer,
    DETECTIVE JOSEPH BROWN, JR., and
    DETECTIVE RICHARD FLEURIMOND,

      Defendants.

                                      MEMORANDUM OPINION

           In this civil rights action, Plaintiff Jack Crosier alleges that Defendants Brown and

Fleurimond improperly seized his vehicles without probable cause. Defendants have moved to

dismiss the action or, alternatively, for summary judgment to be granted in their favor. ECF No.

14. Crosier opposes the motion. ECF Nos. 16, 17, 23.1 The issues are fully briefed, and a hearing

is not needed. See Local Rule 105.6 (D. Md. 2018). For the following reasons, Defendants’

motion, construed as a Motion for Summary Judgment, is granted.

                                            I.       Background

           On November 22, 2014, Detectives Joseph Brown, Jr. and Richard Fleurimond took over

the investigation of a shooting that occurred on Fairlawn Avenue in Baltimore City. ECF No. 4-

1, p. 1. As a result of the investigation, Crosier’s 2000 Jaguar and 2004 Lincoln LS were towed

from Fairlawn Avenue to the Northwest District Police Station. Id. Crosier contends that there

was no probable cause to seize the vehicles, which were never found to be connected to a criminal

violation. Id.


1 On July 16, 2020, Crosier filed a Motion for Default Judgment (ECF No. 13), erroneously arguing that Defendants’
response to his Complaint was untimely. The Motion is denied.
         Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 2 of 19



       On December 4, 2014, in conjunction with the ongoing shooting investigation, a warrant

was executed at 322 North Hilton Street, Apartment 2. ECF No. 4-1, p. 2. Crosier contends that

this warrant was also without probable cause. Id. On the same date, his 2001 Mercedes Benz SUV

was seized as part of the investigation into the shooting. The vehicle was not located at 322 North

Hilton Street, and Crosier states that there has been no finding that the Mercedes was used in the

commission of a crime. Id.

       Crosier claims that the seizure and forfeiture of each of the three vehicles was improper.

ECF No. 4-1, p. 2. Crosier alleges that Defendants violated his rights under the Fourth Amendment

and that, as a result, he has suffered mental and emotional distress causing him to experience

seizures. Id. He also claims he suffers from anxiety and insomnia. Id. He seeks compensatory

damages.

                                    II. Standard of Review

                                                A.

       A defendant may test the legal sufficiency of a complaint by way of a motion to dismiss

under Rule 12(b)(6). In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408

(4th Cir. 2010), aff’d sub nom. McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion

by a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a

matter of law “to state a claim upon which relief can be granted.” In reviewing a Rule 12(b)(6)

motion, a court “must accept as true all of the factual allegations contained in the complaint”

and must “draw all reasonable inferences [from those facts] in favor of the plaintiff.” E.I. du

Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (citations

                                                2
         Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 3 of 19



omitted); see Reyes v. Waples Mobile Home Park Ltd. P’ship, 903 F.3d 415, 423 (2018);

Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v. Substitute Tr.

Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650 F.3d 515, 522 (4th

Cir. 2011), cert. denied, 565 U.S. 943 (2011).

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). The purpose of the rule is to provide the defendants

with “fair notice” of the claims and the “grounds” for entitlement to relief. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007).

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires only a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Twombly, 550 U.S. at 573;

see also Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002) (stating that a complaint need

only satisfy the “simplified pleading standard” of Rule 8(a)). But, the Supreme Court has

explained that a “plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief ’

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555 (citations omitted; alteration in Twombly).

       Moreover, to survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Twombly, 550 U.S. at 570); see Paradise Wire &

Cable Defined Benefit Pension Fund Plan v. Weil, 918 F.3d 312, 317 (4th Cir. 2019); Willner

v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “But where the well-pleaded facts


                                                 3
         Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 4 of 19



do not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged -- but it has not ‘show[n]’ -- ‘that the pleader is entitled to relief.’” Id. at 679 (quoting

Fed. R. Civ. P. 8(a)(2)).

       Mere “‘naked assertions’ of wrongdoing” are generally insufficient to state a claim for

relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (citation omitted); see Painter’s

Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). Put another way, “an unadorned,

the-defendant-unlawfully-harmed-me accusation” does not state a plausible claim for relief .

Iqbal, 556 U.S. at 678. Rather, to satisfy the minimal requirements of Rule 8(a)(2), the

complaint must set forth “enough factual matter (taken as true) to suggest” a cognizable cause

of action, “even if . . . [the] actual proof of those facts is improbable and . . . recovery is very

remote and unlikely.” Twombly, 550 U.S. at 556 (internal quotation marks omitted).

       A court is not required to accept legal conclusions drawn from the facts. See Papasan v.

Allain, 478 U.S. 265, 286 (1986). “A court decides whether [the pleading] standard is met by

separating the legal conclusions from the factual allegations, assuming the truth of only the

factual allegations, and then determining whether those allegations allow the court to reasonably

infer” that the plaintiff is entitled to the legal remedy sought. A Soc’y Without a Name v.

Comm’w of Va., 655 F.3d 342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937 (2012).

       Nonetheless, the complaint does not need “detailed factual allegations” to survive a

motion to dismiss. Twombly, 550 U.S. at 555. Instead, “once a claim has been stated adequately,

it may be supported by showing any set of facts consistent with the allegations in the

complaint.” Id. at 563. Moreover, federal pleading rules “do not countenance dismissal of a




                                                 4
         Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 5 of 19



complaint for imperfect statement of the legal theory supporting the claim asserted.” Johnson

v. City of Shelby, Miss., 574 U.S. 10, 135 S. Ct. 346, 346 (2014) (per curiam).

       Courts generally do not “resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses” through a Rule 12(b)(6) motion. Edwards, 178 F.3d at 243

(quotation marks and citation omitted). But, “in the relatively rare circumstances where facts

sufficient to rule on an affirmative defense are alleged in the complaint, the defense may be

reached by a motion to dismiss filed under Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d

458, 464 (4th Cir. 2007) (en banc); accord Pressley v. Tupperware Long Term Disability Plan,

533 F.3d 334, 336 (4th Cir. 2009); see also U.S. ex rel. Oberg v. Penn. Higher Educ. Assistance

Agency, 745 F.3d 131, 148 (4th Cir. 2014). However, because Rule 12(b)(6) “is intended [only]

to test the legal adequacy of the complaint,” Richmond, Fredericksburg & Potomac R.R. Co. v.

Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle only applies . . . if all facts necessary to

the affirmative defense ‘clearly appear [ ] on the face of the complaint.’” Goodman, 494 F.3d

at 464 (quoting Forst, 4 F.3d at 250) (emphasis in Goodman); see Dean v. Pilgrim’s Pride

Corp., 395 F.3d 471, 474 (4th Cir. 2005).

       In evaluating the sufficiency of a complaint in connection with a Rule 12(b)(6) motion,

a court ordinarily “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein . . ..” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557

(4th Cir. 2013); see Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007). “Generally,

when a defendant moves to dismiss a complaint under Rule 12(b)(6), courts are limited to

considering the sufficiency of allegations set forth in the complaint and the ‘documents attached

or incorporated into the complaint.’” Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 606


                                                  5
           Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 6 of 19



(4th Cir. 2015) (quoting E.I. du Pont de Nemours & Co., 637 F.3d at 448). Under limited

circumstances, however, when resolving a Rule 12(b)(6) motion, a court may consider

documents beyond the complaint without converting the motion to dismiss to one for summary

judgment. Goldfarb v. Mayor and City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015).

          A court may consider documents that are “explicitly incorporated into the complaint by

reference and those attached to the complaint as exhibits.” Goines, 822 F.3d at 166; see also

Fed. R. Civ. P. 10(c); Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007);

Paradise Wire & Cable, 918 F.3d at 318. Notably, “[w]hen the plaintiff attaches or incorporates

a document upon which his claim is based, or when the complaint otherwise shows that the

plaintiff has adopted the contents of the document, crediting the document over conflicting

allegations in the complaint is proper.” Goines, 822 F.3d at 167. Conversely, “where the

plaintiff attaches or incorporates a document for purposes other than the truthfulness of the

document, it is inappropriate to treat the contents of that document as true.” Goines, 822 F.3d

at 167. Therefore, “before treating the contents of an attached or incorporated document as true,

the district court should consider the nature of the document and why the plaintiff attached it.”

Id. (citing N. Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 455 (7th Cir.

1998)).

          A court may also “consider a document submitted by the movant that was not attached

to or expressly incorporated in a complaint, so long as the document was integral to the

complaint and there is no dispute about the document’s authenticity.” Goines, 822 F.3d at 166

(citations omitted); see Six v. Generations Fed. Credit Union, 891 F.3d 508, 512 (4th Cir. 2018);

Woods v. City of Greensboro, 855 F.3d 639, 642 (4th Cir. 2017), cert. denied, __U.S.__ , 138


                                                6
         Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 7 of 19



S. Ct. 558 (2017); Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014);

U.S. ex rel. Oberg v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014)

(citation omitted); Kensington Volunteer Fire Dep’t. v. Montgomery Cty., 684 F.3d 462, 467

(4th Cir. 2012); Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir.

2004), cert. denied, 543 U.S. 979 (2004); Phillips v. LCI Int’l Inc., 190 F.3d 609, 618 (4th Cir.

1999). To be “integral,” a document must be one “that by its ‘very existence, and not the mere

information it contains, gives rise to the legal rights asserted.’” Chesapeake Bay Found., Inc.

v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d 602, 611 (D. Md. 2011) (citation omitted)

(emphasis in original). See also Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is

an exhibit to a pleading is a part of the pleading for all purposes.”).

       Here, Defendants argue that Crosier’s claims do not survive scrutiny under Rule

12(b)(6). Defendants provide the affidavit of Detective Joseph Brown (ECF No. 14-2), copies

of state court dockets (ECF Nos. 14-3; 14-4) and documents regarding the seized vehicles (ECF

No. 14-5) to support their position that the claims are barred by the statute of limitations. These

documents are not intrinsic to Crosier’s Complaint, however. Therefore, they may only be

considered in the context of a motion for summary judgment.

                                                 B.

       As noted, the motion is styled as a motion to dismiss under Fed. R. Civ. P. 12(b)(6) or,

in the alternative, for summary judgment under Fed. R. Civ. P. 56. A motion styled in this

manner implicates the court’s discretion under Rule 12(d) of the Federal Rules of Civil

Procedure. See Kensington Vol. Fire Dept., Inc. v. Montgomery Cty., 788 F. Supp. 2d 431, 436-

37 (D. Md. 2011).


                                                 7
         Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 8 of 19



       Ordinarily, a court “is not to consider matters outside the pleadings or resolve factual

disputes when ruling on a motion to dismiss.” Bosiger, 510 F.3d at 450. However, under Rule

12(b)(6), a court, in its discretion, may consider matters outside of the pleadings, pursuant to

Rule 12(d). If the court does so, “the motion must be treated as one for summary judgment

under Rule 56,” and “[a]ll parties must be given a reasonable opportunity to present all the

material that is pertinent to the motion.” Fed. R. Civ. P. 12(d); see Adams Housing, LLC v. The

City of Salisbury, Maryland, 672 F. App’x 220, 222 (4th Cir. 2016) (per curiam). But, when the

movant expressly captions its motion “in the alternative” as one for summary judgment, and

submits matters outside the pleadings for the court’s consideration, the parties are deemed to

be on notice that conversion under Rule 12(d) may occur; the court “does not have an obligation

to notify parties of the obvious.” Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261

(4th Cir. 1998).

       The Fourth Circuit has articulated two requirements for proper conversion of a Rule

12(b)(6) motion to a Rule 56 motion: notice and a reasonable opportunity for discovery. See

Greater Balt. Ctr. for Pregnancy Concerns, Inc. v. Mayor of Balt, 721 F.3d 264, 281 (4th Cir.

2013). When the movant expressly captions its motion “in the alternative” as one for summary

judgment and submits matters outside the pleadings for the court’s consideration, the parties are

deemed to be on notice that conversion under Rule 12(d) may occur. See Moret v. Harvey, 381

F. Supp. 2d 458, 464 (D. Md. 2005). Crosier was provided such notice by the defendants. He also

received notification from the Clerk of Defendants’ dispositive filing and the opportunity to reply

with exhibits and declarations. ECF No. 15.

       Summary judgment is generally inappropriate “where the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

                                                8
        Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 9 of 19



637 F.3d 435, 448-49 (4th Cir. 2011); see Putney v. Likin, 656 F. App’x 632, 638 (4th Cir.

2016) (per curiam); McCray v. Maryland Dep't of Transportation, 741 F.3d 480, 483 (4th Cir.

2015). However, “the party opposing summary judgment ‘cannot complain that summary

judgment was granted without discovery unless that party had made an attempt to oppose the

motion on the grounds that more time was needed for discovery.’” Harrods Ltd. v. Sixty Internet

Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs. Applications &

Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996)); see also Dave & Buster’s, Inc. v. White Flint Mall,

LLLP, 616 F. App’x 552, 561 (4th Cir. 2015).

       To raise adequately the issue that discovery is needed, the nonmovant typically must file

an affidavit or declaration pursuant to Rule 56(d) (formerly Rule 56(f)), explaining why, “for

specified reasons, it cannot present facts essential to justify its opposition,” without needed

discovery. Fed. R. Civ. P. 56(d); see Harrods, 302 F.3d at 244-45 (discussing affidavit

requirement of former Rule 56(f)). “[T]o justify a denial of summary judgment on the grounds

that additional discovery is necessary, the facts identified in a Rule 56 affidavit must be

‘essential to [the] opposition.’” Scott v. Nuvell Fin. Servs., LLC, 789 F. Supp. 2d 637, 641 (D.

Md. 2011) (alteration in original) (citation omitted). A nonmoving party’s Rule 56(d) request

for additional discovery is properly denied “where the additional evidence sought for discovery

would not have by itself created a genuine issue of material fact sufficient to defeat summary

judgment.” Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943, 954 (4th Cir. 1995); see

McClure v. Ports, 914 F.3d 866, 874-75 (4th Cir. 2019); Gordon v. CIGNA Corp., 890 F.3d

463, 479 (4th Cir. 2018); Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D. Md. 2006),

aff’d, 266 F. App’x 274 (4th Cir. 2008), cert. denied, 555 U.S. 885 (2008).


                                                9
         Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 10 of 19



        If a nonmoving party believes that further discovery is necessary before consideration of

summary judgment, the party fails to file a Rule 56(d) affidavit at his peril, because “‘the failure

to file an affidavit . . . is itself sufficient grounds to reject a claim that the opportunity for discovery

was inadequate.’” Harrods, 302 F.3d at 244 (citations omitted). But, the nonmoving party’s

failure to file a Rule 56(d) affidavit cannot obligate a court to issue a summary judgment ruling

that is obviously premature. And, a court “should hesitate before denying a Rule 56(d) motion

when the nonmovant seeks necessary information possessed only by the movant.” Pisano v.

Strach, 743 F.3d 927, 931 (4th Cir. 2014).

        Although the Fourth Circuit has placed “‘great weight’” on the Rule 56(d) affidavit, and

has said that a mere “‘reference to Rule 56(f) [now Rule 56(d)] and the need for additional

discovery in a memorandum of law in opposition to a motion for summary judgment is not an

adequate substitute for [an] affidavit,’” the appellate court has “not always insisted” on a Rule

56(d) affidavit. Id. (internal citations omitted). According to the Fourth Circuit, failure to file an

affidavit may be excused “if the nonmoving party has adequately informed the district court that

the motion is premature and that more discovery is necessary” and the “nonmoving party’s

objections before the district court ‘served as the functional equivalent of an affidavit.’” Id. at

244-45 (internal citations omitted); see also Putney, 656 F. App’x at 638; Nader v. Blair, 549

F.3d 953, 961 (4th Cir. 2008). “This is especially true where, as here, the non-moving party is

proceeding pro se.” Putney, 656 F. App’x at 638.

        Crosier has not filed an affidavit under Rule 56(d), nor has he requested discovery. Further,

Defendants have provided Crosier with a detailed accounting of events and the timeline relevant

to his claims through the documents filed in support of their motion. Thus, the Court is satisfied

that it is appropriate to address D efendants’ Motion as one for summary judgment.


                                                    10
        Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 11 of 19



       Summary judgment is governed by Fed. R. Civ. P. 56(a), which provides, in part: “The

court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” See Celotex Corp. v.

Catrett, 477 U.S. 317, 322-24 (1986); see also Cybernet, LLC v. David, 954 F.3d 162, 168 (4th

Cir. 2020); Variety Stores, Inc. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018); Iraq

Middle Mkt. Dev. Found v. Harmoosh, 848 F.3d 235, 238 (4th Cir. 2017). To avoid summary

judgment, the nonmoving party must demonstrate that there is a genuine dispute of material fact

so as to preclude the award of summary judgment as a matter of law. Ricci v. DeStefano, 557 U.S.

557, 585-86 (2009); Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-

86 (1986); see also Gordon v. CIGNA Corp., 890 F.3d 463, 470 (4th Cir. 2018).

       The Supreme Court has clarified that this does not mean that any factual dispute will defeat

the motion. “By its very terms, this standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

       A fact is “material” if it “might affect the outcome of the suit under the governing law.” Id.

at 248. There is a genuine issue as to material fact “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.; see CTB, Inc. v. Hog Slat, Inc., 954 F.3d 647,

658 (4th Cir. 2020); Variety Stores, Inc., 888 F.3d at 659; Sharif v. United Airlines, Inc., 841 F.3d

199, 2014 (4th Cir. 2016); Raynor v. Pugh, 817 F.3d 123, 130 (4th Cir. 2016); Libertarian Party

of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013).

       “A party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing


                                                 11
        Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 12 of 19



that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d

514, 525 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)), cert. denied, 541

U.S. 1042 (2004). And, the court must “view the evidence in the light most favorable to . . . the

nonmovant, and draw all reasonable inferences in her favor without weighing the evidence or

assessing the witnesses’ credibility.” Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639,

645 (4th Cir. 2002); see Hannah P. v. Coats, 916 F.3d 327, 336 (4th Cir. 2019); Variety Stores,

Inc., 888 F.3d at 659; Gordon, 890 F.3d at 470; Roland v. United States Citizenship & Immigration

Servs., 850 F.3d 625, 628 (4th Cir. 2017); Lee v. Town of Seaboard, 863 F.3d 323, 327 (4th Cir.

2017); FDIC v. Cashion, 720 F.3d 169, 173 (4th Cir. 2013).

       Notably, the district court’s “function” is not “to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S.

at 249; accord Guessous v. Fairview Prop. Inv., LLC, 828 F.3d 208, 216 (4th Cir. 2016). Thus, the

trial court may not make credibility determinations on summary judgment. Wilson v. Prince

George’s Cty., 893 F.3d 213, 218-19 (4th Cir. 2018); Jacobs v. N.C. Administrative Office of the

Courts, 780 F.3d 562, 569 (4th Cir. 2015); Mercantile Peninsula Bank v. French, 499 F.3d 345,

352 (4th Cir. 2007); Black & Decker Corp. v. United States, 436 F.3d 431, 442 (4th Cir. 2006);

Dennis, 290 F.3d at 644-45. Therefore, in the face of conflicting evidence, such as competing

affidavits, summary judgment is generally not appropriate, because it is the function of the

factfinder to resolve factual disputes, including matters of witness credibility. That said, “a

party’s ‘self-serving opinion ... cannot, absent objective corroboration, defeat summary

judgment.’” CTB, Inc., 954 F.3d at 658-59 (quoting Williams v. Giant Food Inc., 370 F.3d 423,

433 (4th Cir. 2004)). In other words, “[u]nsupported speculation is not sufficient to defeat a

summary judgment motion.” Felty v. Graves-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir.


                                                12
        Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 13 of 19



1987); Harris v. Home Sales Co., 499 F. App’x 285, 294 (4th Cir. 2012).

       Because Crosier is self-represented, his submissions are liberally construed. See Erickson

v. Pardus, 551 U.S. 89, 94 (2007). But, the Court must also abide by the “‘affirmative obligation

of the trial judge to prevent factually unsupported claims and defenses from proceeding to trial.’”

Bouchat, 346 F.3d at 526 (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999 F.2d

774, 778–79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)).

       In sum, to counter a motion for summary judgment, there must be a genuine dispute as to

material fact. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585–86

(1986). “A court can grant summary judgment only if, viewing the evidence in the light most

favorable to the non-moving party, the case presents no genuine issues of material fact and the

moving party demonstrates entitlement to judgment as a matter of law.” Iraq Middle Mkt. Dev.

Found. v. Harmoosh, 848 F.3d 235, 238 (4th Cir. 2017).

                                         III. Section 1983

       Section 1983 of Title 42 of the United States Code provides that a plaintiff may file suit

against any person who, acting under color of state law, “subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws” of the United States. 42

U.S.C. § 1983; see, e.g., Filarsky v. Delia, 566 U.S. 377 (2012); see also Owens v. Baltimore City

State’s Attorney’s Office, 767 F.3d 379 (4th Cir. 2014), cert. denied sub nom. Balt. City Police

Dep’t v. Owens, 575 U.S. 983 (2015). However, § 1983 “‘is not itself a source of substantive

rights,’ but provides ‘a method for vindicating federal rights elsewhere conferred.’” Albright v.

Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979)); see

Safar v. Tinsley, 859 F.3d 241, 245 (4th Cir. 2017).


                                                 13
        Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 14 of 19



        In other words, § 1983 allows “a party who has been deprived of a federal right under the

color of state law to seek relief.” City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526

U.S. 687, 707 (1999). But, to seek redress under § 1983, it is not enough merely to allege a

violation of federal law; a violation of a federal right is required . Carey v. Throwe, 957 F.3d 468,

479 (4th Cir. 2020).

        “The first step in any such claim is to pinpoint the specific right that has been infringed.”

Safer, 859 F.3d at 245. The phrase “under color of state law” is an element that “‘is synonymous

with the more familiar state-action requirement—and the analysis for each is identical.’” Davison,

912 F.3d at 679 (quoting Philips v. Pitt Cty. Memorial Hosp., 572 F.3d 176, 180 (4th Cir. 2009));

see also Lugar v. Edmondson Oil Co., 457 U.S. 922, 929 (1982)). A person acts under color of

state law “only when exercising power ‘possessed by virtue of state law and made possible only

because the wrongdoer is clothed with the authority of state law.’” Polk Cty. v. Dodson, 454 U.S.

312, 317-18 (1981) (quoting United States v. Classic, 313 U.S. 299, 326 (1941)); see also Philips,

572 F.3d at 181 (“[P]rivate activity will generally not be deemed state action unless the state has

so dominated such activity as to convert it to state action: Mere approval of or acquiescence in the

initiatives of a private party is insufficient.”) (citations and internal quotation marks omitted).

        Notably, § 1983 requires a showing of personal fault based upon a defendant’s own

conduct. See Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (stating that for an individual

defendant to be held liable pursuant to 42 U.S.C. § 1983, the plaintiff must affirmatively show that

the official acted personally to deprive the plaintiff of his rights).




                                                   14
         Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 15 of 19



                                                IV. Discussion

        Defendants Brown and Fleurimond 2 argue that Crosier’s state law claims are barred

because he failed to comply with the Local Government Tort Claims Act, Md. Code Ann., Cts &

Jud. Proc. §§ 5-301 et seq., because his claims are time barred, and because he has no legal interest

in the vehicles seized. ECF No. 14.

        Turning first to the second argument listed above, Defendants urge summary judgment in

their favor based on the statute of limitations.             Section 1983 does not contain a statute of

limitations. To determine whether a § 1983 claim was timely filed, courts look to the statute of

limitations from the most analogous state-law cause of action. Owens v. Balt. City State’s

Attorney’s Office 767 F.3d 379, 388 (4th Cir. 2014); see also 42 U.S.C. § 1988(a) (“[I]n all cases

where [the laws of the United States] are not adapted to the object, or are deficient in the provisions

necessary to furnish suitable remedies ... the common law, as modified and changed by the

constitution and statutes of the State wherein the court having jurisdiction of such civil ... cause is

held, so far as the same is not inconsistent with the Constitution and laws of the United States,

shall be extended to and govern the said courts in the trial and disposition of the cause[.]”).

        A suit filed pursuant to 42 U.S.C. § 1983 constitutes a personal injury action. Owens v.

Okure, 488 U.S. 235, 249-50 (1989). Under Maryland law, “[a] civil action shall be filed within

three years from the date it accrues unless another provision of the Code provides” otherwise. Md.

Code Ann., Cts & Jud. Proc. (“C.J.”) § 5-101 (2020 Repl. Vol.).

        “Limitations statutes ... are designed to (1) provide adequate time for diligent plaintiffs to

file suit, (2) grant repose to defendants when plaintiffs have tarried for an unreasonable period of


        2 Treasurer Kopp has not been served with the Complaint, and Crosier has alleged no personal involvement
by Kopp in the facts alleged in the Complaint. Therefore, I shall dismiss the suit as to Kopp under both Rule 4 and
Rule 12(b)(6).


                                                        15
        Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 16 of 19



time, and (3) serve society by promoting judicial economy.” Georgia-Pacific Corp. v. Benjamin,

394 Md. 59, 85, 904 A.2d 511, 526 (2006); see Pierce v. Johns-Manville Sales Corp., 296 Md.

656, 665, 464 A.2d 1020, 1026 (1983). In Maryland, “[a]s a general rule, the party raising a statute

of limitations defense has the burden of proving that the cause of action accrued prior to the

statutory time limit for filing the suit.” Newell v. Richards, 323 Md. 717, 725, 594 A.2d 1152,

1156 (1991).

       Although the Maryland statute of limitations applies, when a cause of action has accrued

under § 1983 is a federal question. Nassim v. Md. House of Corr., 64 F.3d 951, 955 (4th Cir.

1995) (en banc) (citing Cox v. Stanton, 529 F.2d 47, 50 (4th Cir. 1975)); see also McDonough v.

Smith, 588 U.S. ––––, 139 S. Ct. 2149, 2155 (2019). “An accrual analysis begins with identifying

‘the specific constitutional right’ alleged to have been infringed.” McDonough, 139 S. Ct. at 2155

(quoting Manuel v. Joliet, 580 U.S. ––––, 137 S. Ct. 911, 920 (2017)).

       A claim accrues “when the plaintiff possesses sufficient facts about the harm done to him

that reasonable inquiry will reveal his cause of action.” Nassim, 64 F.3d at 955 (citing United

States v. Kubrick, 444 U.S. 111, 122-24 (1979)); see Parkway 1046, LLC v. U.S. Home Corp., 961

F.3d 301, 307 (4th Cir. 2020) (stating that a cause of action accrues when the plaintiff “has actual

or constructive knowledge” of the claim). But, accrual cannot occur until the plaintiff has (or

should have) “possession of the critical facts that he has been hurt and who has inflicted the injury.”

Kubrick, 444 U.S. at 122, 100 S.Ct. 352 (discussing discovery rule in the context of the Federal

Tort Claims Act, which requires notice to the government “within two years after such claim

accrues”); see also Gould v. U.S. Dep’t of Health & Human Servs., 905 F.2d 738, 742 (4th Cir.

1990) (en banc) (“The clear import of Kubrick is that a claim accrues ... when the plaintiff knows

or, in the exercise of due diligence, should have known both the existence and the cause of his



                                                  16
        Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 17 of 19



injury.”); Gilbert v. United States, 720 F.2d 372, 374 (4th Cir. 1983). “[T]he answer is not always

so simple.” McDonough, 139 S. Ct. at 2155. “Where, for example, a particular claim may not

realistically be brought while a violation is ongoing, such a claim may accrue at a later date.” Id.

       Maryland law is largely consistent with federal law. Therefore, both federal and Maryland

cases concerning accrual have been considered.

       As noted, under Maryland law, “[a] civil action shall be filed within three years from the

date it accrues unless another provision of the Code provides” otherwise. C.J. § 5-101; see Poole

v. Coakley & Williams Const., Inc., 423 Md. 91, 131, 31 A.3d 212, 236 (2011). Ordinarily, “‘the

question of accrual in § 5-101 is left to judicial determination,’ unless the determination rests on

the resolution of disputed facts regarding discovery of the wrong.” Poole, 423 Md. at 131, 31 A.3d

at 236 (citation omitted); see Bank of N.Y. v. Sheff, 382 Md. 235, 244, 854 A.2d 1269, 1275 (2004)

(stating that summary judgment may be appropriate if there is no dispute of material fact as to

whether plaintiff was on inquiry notice more than three years before suit was file); Frederick Road

Ltd. P’ship v. Brown & Sturm, 360 Md. 76, 95, 756 A.2d 963, 973 (2000) (explaining that the

determination of accrual “may be based solely on law, solely on fact, or on a combination of law

and fact, and is reached after careful consideration of the purpose of the statute and the facts to

which it is applied”).

       Nevertheless, “[r]ecognizing the unfairness inherent in charging a plaintiff with slumbering

on his rights where it was not reasonably possible to have obtained notice of the nature and cause

of an injury,” the so-called discovery rule is sometimes used to determine the date of accrual. See

Sheff, 382 Md. at 244, 854 A.2d at 1275; Frederick Road Ltd. P’ship, 360 Md. at 95, 756 A.2d at

973. “The discovery rule acts to balance principles of fairness and judicial economy in those




                                                17
          Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 18 of 19



situations in which a diligent plaintiff may be unaware of an injury or harm during the statutory

period.” Dual Inc. v. Lockheed Martin Corp., 383 Md. 151, 167, 857 A.2d 1095, 1104 (2004).

         Under the discovery rule, “a plaintiff’s cause of action accrues when the plaintiff knows or

reasonably should have known of the wrong.” Brown v. Neuberger, Quinn, Gielen, Rubin &

Gibber, P.A., 731 F. Supp. 2d 443, 449 (D. Md. 2010) (citing Lumsden v. Design Tech Builders,

Inc., 358 Md. 435, 444, 749 A.2d 796, 801 (2000)), aff’d, 495 F. App’x 350 (4th Cir. 2012).

Notably, “[t]his standard ... does not require actual knowledge on the part of the plaintiff, but may

be satisfied if the plaintiff is on ‘inquiry notice.’ ” Dual Inc., 383 Md. at 167-68, 857 A.2d at 1104

(citing Am. Gen. Assurance Co. v. Pappano, 374 Md. 339, 351, 822 A.2d 1212, 1219 (2003); Doe

v. Archdiocese of Wash.,114 Md. App. 169, 188-89, 689 A.2d 634, 644 (1997)).

         A plaintiff is on inquiry notice when the plaintiff “possesses ‘facts sufficient to cause a

reasonable person to investigate further, and ... a diligent investigation would have revealed that

the plaintiffs were victims of ... the alleged tort.’” Dual Inc., 383 Md. at 168, 857 A.2d at 1104

(quoting Pennwalt Corp. v. Nasios, 314 Md. 433, 448-49, 550 A.2d 1155, 1159 (1988)) (alterations

in original). Inquiry notice must be actual notice, either express or implied. Poffenberger v. Risser,

290 Md. 631, 637, 431 A.2d 677, 681 (1981). In Maryland, “[c]onstructive notice or knowledge

will not suffice for inquiry notice.” Benjamin, 394 Md. at 89, 904 A.2d at 529; see Poffenberger,

290 Md. at 637, 431 A.2d at 681.

         The parties’ filings do not differ significantly on the timeline of events. Crosier claims

that the vehicles were seized in November and December of 2014. 3 Crosier does not offer any

different timeline for when he became aware of the vehicles’ seizure. Rather, in his opposition


3 On January 8, 2016, Crosier pleaded guilty in the Circuit Court for Baltimore City to first degree assault and unlawful
use of a firearm in the commission of a felony or a crime of violence. ECF No. 1 4-3. On March 8, 2018, Crosier filed
a Detinue/Replevin action in the Circuit Court for Baltimore City regarding the seizure of vehicles. ECF No. 14-4.


                                                          18
          Case 1:19-cv-03536-SAG Document 25 Filed 10/29/20 Page 19 of 19



responses, he focuses on the alleged lack of probable cause to justify the seizure of the vehicles

and on his ability to establish ownership. He does not address the lack of timeliness of his

complaint.

         Viewing the facts in the light most favorable to Crosier, the claims he raises are based

on events that took place in November and December of 2014. Crosier’s Complaint, dated

December 9, 2019, was received by this Court on December 12, 2019. ECF No. 1.

         Applying the three-year statute of limitations to Crosier’s § 1983 claims, Defendants

contend that all of Crosier’s claims are time barred.4 Crosier’s claim accrued in December of

2014. Therefore, at the latest, the limitations period expired in December, 2017. It is clear that

Crosier filed his Complaint well after the expiration of the three-year statute of limitations.

Accordingly, Defendants’ Motion will be granted, and summary judgment will be granted in their

favor as to Crosier’s time barred claims.               This Court will not therefore address Defendants’

remaining arguments.

                                                  V. Conclusion

         For the foregoing reasons, the suit shall be dismissed as to Defendant Kopp. The remaining

claims are construed under the summary judgment standard, and the Motion, ECF 14, is granted

in favor of Defendants Brown and Fleurimond.

         An Order follows.

DATED: October 29, 2020                                 __________/s/__________________
                                                        Stephanie A. Gallagher
                                                        United States District Judge

4 Crosier is entitled to have the “prisoner mailbox rule” applied to determine the filing date of his Complaint. Pursuant
to the prisoner mailbox rule, the date of filing is not the date the Complaint was received by the Court, but the date
Crosier put the Complaint in the hands of prison officials for mailing. Houston v. Lack, 487 U.S. 266, 270 (1988) (a
pro se litigant's legal papers are considered filed upon “delivery to prison authorities, not receipt by the clerk”); see
also Lewis v. Richmond Police Department, 947 F.2d 733, 734-35 (4th Cir. 1991); United States v. Dorsey, 988 F.
Supp. 917, 919-920 (D. Md. 1998). Any possible filing date occurred in December, 2019.


                                                           19
